UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2009 SMITHFIELD FOODS, INC. Virginia 1-15321 52-0845861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Commerce Street Smithfield, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (757) 365-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 30, 2009, the Compensation Committee of the Smithfield Foods, Inc. (the “Company”) Board of Directors granted an incentive award to George H. Richter, President and Chief Operating Officer of the Company’s Pork Group, pursuant to the performance grant component of the Smithfield Foods, Inc. 2008 Incentive Compensation Plan.A description of the terms of such award is set forth in Exhibit 99.1, which exhibit is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Description of Incentive Award granted to George H. Richter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMITHFIELD FOODS, INC. Date: October 6, 2009 /s/ Michael H. Cole Michael H. Cole Vice President, Chief Legal Officer and Secretary EXHIBIT INDEX Exhibit 99.1 Description of Incentive Award granted to George H. Richter.
